Smith, P. J.
(dissenting):
The issues in this case related to the testamentary capacity, and freedom from restraint, of Lodema Ward, on the 29th October, 1879, on which day, as is alleged by the respondent, she executed an instrument purporting to be her last will and testament. She was unmarried. At her death, she left real and personal property. The appellants would have been entitled to her property, or a portion- of it, as heirs at law and next of kin, if she had died intestate. By her will she gave all her estate to the respondent, who was in no way related to her, and she appointed him sole executor.
At the trial of the issues, the respondent called Sheldon Moak as a witness to testify to the mental condition of the testatrix. He testified that he was a practicing physiéian; that he attended the deceased during her last sickness, and that on one occasion when he visited her as her physician, he met the respondent at her house. He was then asked to relate what occurred on that occasion, when the three were together, the respondent’s counsel stating ^that he proposed to show that the witness was introduced to Steele by IVTiss Ward, that they had general conversation about divers matters, and that the witness “made a test of the memory of the testatrix, then or thereafter, to ascertain her capacity to make a will.” The trial judge decided to receive the testimony^ of. the *563witness, to the extent indicated by the counsel for the proponent as-the intended range of the examination. To that ruling the-counsel for the contestant’s excepted. The witness, after haying been cautioned by the judge to avoid stating .any information received by him which was necessary to enable him to act as her physician, testified that Miss Ward introduced Mr. Steele as an old friend of hers, and said he had befriended her on different occasions and let her have money when she was in want. The witness stated more conversation of the dike tenor. He was then asked by the proponent’s counsel to state what was his impression in that interview as to the. condition of the testatrix, whether rational or irrational. The counsel for the contestants objected, that the testimony called for was within the prohibition of the statute, evidently referring to section 834 of the Code. The court overruled the objection and the counsel for the contestants excepted. The witness answered: “ Her gestures, and conversation, language, everything that I could observe, .impressed me as coming from a person of ordinary sound mind.” We have stated the facts bearing on the question, thus fully because we think such statement shows very clearly that the information disclosed by the witness was not necessary to enable him to act in his professional capacity. It was such information as any layman would have acquired in the same interview. This feature of the case takes it out of the statute, distinguishes it from Grattan v. Metropolitan Life Insurance Company (80 N. Y., 281), relied on by the .contestant’s counsel, and puts it on all fours with the cases of Edington v. The Ætna Life Insurance Company (77 N. Y., 564), and Staunton v. Parker (19 Hun, 55). The ruling was not erroneous.
The contestant’s counsel offered Amelia Ward, the wife of the contestant, Asa B. Ward, to testify to the “actions, conduct and sayings ” of 'the testratrix, on certain occasions when the witness was at her house in October, 1879. It was objected that the witness was incompetent to testify to personal transactions or communications between herself and the deceased, and the objection was sustainedj and the- testimony excluded. Section S29 of the Code provides that a “person interested in the event” shall not be examined as a. witness “ in his, own interest,” against a *564“person deriving his title or interest from, through or under a deceased person, * * * by assignment or otherwise;” concerning a “personal transaction or communication between the witness and the deceased person.” That the witness was directly interested in the event, and not in the question merely, seems clear. The success of her husband would immediately and certainly invest her with an inchoate right of dower in the real estate of the deceased.
In Anstey v. Dowsing (2 Strange, 1253) the defendant was a devisee, subject to an annuity to the wife of one Hailes, for life, for her separate use. The suit involved the validity of the devise, and it was held that the annuitant, although not a party, was directly interested in the result, as her annuity depended on the validity.of the devise, and so she was not a competent witness. That case was cited with approbation by Ld. Mansfied in Windham v. Chetwynd (1 Burr., 414, 424). In all the cases cited by the contestants’ counsel, the witness was interested in the question merely, and not in the event. The proponent is within the statute. Although not an executor in fact, he is seeking to establish by his proceeding a “ title or interest ” derived by him from the deceased, and that is enough. Can it be doubted that the question called for “ personal transactions and communications ” between the witness and the deceased within the meaning of those words as used in the statute % It does not appear that any third person was present. The offer was broad enough to include whatever the deceased did and said, including “ transactions ” and “ communications ” that passed between them personally. The objection was aimed at proof 'of such transactions and communications. If the contestants’ counsel did not intend to embrace such transactions and communications in his question, he should then have disclosed such intention, or so" framed his question as to have excluded testimony of that character. We think the ruling was correct.
The objection that the contestant, Asa B. Ward, was an incompetent witness to give like testimony was properly sustained, he being not only interested in the event, but also a party. As the actions and sayings of the deceased, which the question referred to, were relevant only as evidence tending to show the mental condition of the deceased at the time, and so bore directly upon the issue, .the witness was incompetent to testify to them for the reason that *565the occurrences called for transpired in tbn presence of the deceased and tbe witness alone, and if the deceased bad been living her version of what occurred might have contradicted bis. Tbe case was within tbe policy of the statute.
Tbe judgment and order should be affirmed, with costs to tbe respondent. «
, Order reversed and new trial ordered, with costs to abide tbe final award of costs.